DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed October 11, 2022 in response to the Office Action of May 9, 2022, is acknowledged and has been entered. Claims 1, 2, 4, 6, 9, 10, 14, 17, 19, 20, 22, 23, 25, 28, 30, 31, 33, 35, 37, 39-42 are now pending. Claim 12 is canceled. Claim 1 is amended. Claims 17, 19, 20, 22, 23, 25, 28, 30, 31, 33, 35, 37, and 39-42 remain withdrawn. Claims 1, 2, 4, 6, 9, 10, and 14 are currently being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 6, and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0011376, Peled and Frei.
	Peled and Frei teach a method for expanding human natural killer (NK) cells intended for transplantation comprising:
(a) ex vivo culturing a CD3-depleted human NK cell fraction of cells under conditions allowing for cell proliferation, wherein said conditions comprise providing nutrients (MEM), serum (10% human serum), IL-15, and nicotinamide in an amount between 1.0 mM to 10 mM ([50]; [63]; [91]; [126]; [131]; [162-163]; [237-242]; Example 1);
(b) supplementing the NK cell fraction with fresh nutrient, serum, IL-15 and nicotinamide weekly or twice a week to produce an expanded CD3-depleted NK cell fraction ([166]; [243-245]);
(c) harvesting the NK cell fraction, washing and concentrating the cells ([165-167]; [251-252]);
wherein ex vivo culture is devoid of a feeder layer ([62]; [145]; [258]; [267]; Example 1);
wherein the population of NK cells can be derived from any donor or the same individual ([174]), which encompasses NK cells HLA-haploidentical or HLA-mismatched to some subjects and encompasses HLA matching an intermediate resolution DNA-based Class I typing of the A and B locus of at least 2/4 class I allele to some subjects; 
wherein cells have a ratio of CD3+ to CD56+/CD3- cells equal or less than 1:100 for infusion, which encompasses values in the range of at least 40-90% CD56+/CD3- cells ([36]; [159]).
Peled and Frei teach the cytokines promote optimal viability, proliferation and/or survival of NK cells ([127]).
Peled and Frei teach that the cells can be cultured for long or short term culture, for as little as 7 days or as many as 3 weeks, including culturing for 14 days or for 16 days ([154]), and suggest characterizing the NK cell population after culture, such as calculating number of NK cells, assaying function, or assaying protein expression ([161]; [248-253]; Example II).
It is noted that the preamble recitation in claim 1 of “preparing a transplantable NK cell fraction for transplantation into a subject in need thereof” and conclusion recitation of “for transplantation in said subject on day 14” and “for transplantation in said subject on day 16” are merely suggestive of an intended use of the resultant NK cell fraction produced and are not given weight for purposes of comparing the claims with the prior art.  The claims read on the method steps for NK cell fraction production and there are no steps recited administering the cells to any subject, therefore the subject intended for administration is not part of the claimed method and not considered for purposes of comparing the claims with the prior art (see MPEP 2111.02).
Peled and Frei do not teach:
The NK cell fraction receives supplemented fresh nutrients, serum, IL-15 and nicotinamide exactly 8-10 days following step (a); and
a first portion of the NK cell fraction is harvested 14 days following ex vivo culture in step (a) and a second portion of the NK cell fraction is harvested 16 days after step (a), wherein the first portion comprises about 50% of the expanded NK cell fraction and the second portion comprises the remainder of the expanded NK cell fraction.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to supplement the NK cell fraction with fresh nutrients, serum, IL-15 and nicotinamide exactly 8-10 days following step (a) in the method of Peled and Frei. One would have been motivated to and have a reasonable expectation of success to given Peled and Frei teach and demonstrate supplementing the NK cell fraction with fresh nutrients, serum, IL-15 and nicotinamide weekly (7 days after step (a)) or 2X/week. Given the known function and success of supplementing the NK cell fraction with fresh nutrients, serum, IL-15 and nicotinamide taught and demonstrated by Peled and Frei either weekly or 2X/week to expand cells, one of skill in the art could have pursued supplementing these fresh reagents a day or two later, with predictable results and a reasonable expectation of success to expand and culture the NK cells.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to harvest an NK cell first and second portion of various amounts at 14 days and 16 days in the method of Peled and Frei. One would have been motivated to and have a reasonable expectation of success to because Peled and Frei suggest the cells can be expanded up to 14 days and/or 16 days, and suggest and successfully demonstrate testing a portion of cells at various expansion times to characterize the NK cell population by calculating number of NK cells, assaying function, or assaying protein expression.

Response to Arguments
3.	Applicants argue that the cited reference does not teach the amended limitation of harvesting a first portion comprising 50% of expanded CD3-depleted NK cell fraction after 14 days and harvesting a second portion comprising the remainder of expanded cell fraction after 16 days. Applicants argue that Peled’s suggestion of expanding cells up to 14 or 16 days and sampling/testing cell fractions periodically is different from harvesting fractions of the expanded cells as claimed.  Applicants argue the Office has not presented reasons as to why the skilled artisan would have a reasonable expectation of success in performing such a two-step harvesting protocol to produce the transplantable NK cell fractions. Applicants argue that “sampling” and “harvesting” are different methods according to the instant specification and the instant specification makes a distinction between the two. Applicants argue that the inventors detail volumes of samples recommended for the various assays of the cultures NK cell populations. Applicants argue the Office has put forth no articulated reasoning as to why the skilled artisan would have expected to apply the manipulations and assays described in paragraphs [242-253] of Peled, which focus on small quantities and volumes of cells, to the larger number of cells required for transplantation with any reasonable expectation of success.

4.	The arguments have been carefully considered but are not persuasive. Contrary to arguments, the disclosed method of Peled and Frei (Peled) renders obvious the harvesting of an expanded/cultured CD3-depleted NK cell first fraction around 50% on day 14 and the entire remaining second fraction on day 16 of expansion. Peled suggests the CD3-depleted NK cells can be cultured/expanded either short or long term, for as little as 7 days or as long as 3 weeks (21 days), and teach/exemplify that either short or long term culture in the presence of growth factors and nicotinamide successfully resulted in enhanced, preferential proliferation and/or functionality of the cultured NK cells ([154]; Example II). Peled explicitly suggests the NK cell population can be cultured/expanded for at least 14 days (2 weeks) or at least 16 days ([154]). See paragraph [154], bold emphasis added:
In one embodiment, the NK cells are propagated ex-vivo by short or long term culture. As detailed in Example I, culture of NK cells with growth factors and nicotinamide and/or other nicotinamide moiety, according to the methods of the present invention, for as little as 7 days, or as many as 3 weeks resulted in enhanced, preferential proliferation and/or functionality of the cultured NK cells, as compared to cells cultured with cytokines but with less than 0.1 mM nicotinamide and/or other nicotinamide moiety. Thus, in some embodiments of the present invention, culturing the NK cell population is for at least 3, least 5, at least 7, optionally 10, optionally 12, optionally 14, optionally 16, optionally 18, optionally 20 and optionally 21 days, or 1, 2 or three weeks, four weeks, five weeks, six weeks, or more. Exemplary, non-limiting culture durations, as detailed in Examples I to VI, are 7 days (1 week) and 21 days (3 weeks).

Peled exemplifies successfully harvesting cultured/expanded CD3-depleted NK cells at 7 days, 14 days and 21 days in Example 1 ([248-253]) and at 21 days in Example II ([268]).
	Thus, the step of culturing or expanding the NK cells to 14 or 16 days is directly suggested by Peled. The step of harvesting cells after culture/expansion on various days including day 7, 14, and 21 is successfully demonstrated by Peled. Peled successfully demonstrates and teaches that cells can be cultured/expanded in the presence of growth factors and nicotinamide in as few as 7 days and as many as 21 days to result in enhanced, preferential proliferation and/or functionality of the cultured NK cells, which encompasses days 14 and 16. The entire Peled reference teaches performing ex vivo culture of the NK cells in the presence of nicotinamide for the purpose of creating cultures for therapeutic transplantation, and Peled teaches these cultures can be harvested for testing during expansion/culture to identify their characteristics including purity, numbers, expression, and functionality and stated in the rejection. Given: (1) the suggested days of culture/expansion, including 14 and 16 days; (2) the known methods of harvesting, washing and concentrating cells taught by Peled, (3) the success demonstrated by Peled for harvesting expanded cells at any of 7, 14, and 21 days, and (4) success demonstrated and taught by Peled for achieving NK cell populations having enhanced, preferential proliferation and/or functionality after 7 or 21 days of culture encompassing 14 and 16 days, Peled: (1)  provides a reasonable expectation of success for one of ordinary skill in the art to harvest any portions or all of cells on days 14 and 16, including portions around 50% of the cells, (2) provides motivation to harvest during these time periods that are demonstrated to produce NK cell populations having enhanced, preferential proliferation and/or functionality either for therapeutic use or for testing and characterization. Therefore, contrary to arguments, Peled suggests, provides motivation, and provides a reasonable expectation of success to harvest 50% fractions or all of CD3-depleted NK cells on days 14 and 16, whether it be for intended therapeutic use or for intended testing and characterization.
	Contrary to arguments, the instant specification does not limit the definition of “harvesting” 50% portions or all of remaining cell populations to a process different from what Peled teaches for harvesting cells for therapeutic use, storage, or periodic characterization/testing. The instant specification discloses: 
[0137] In certain embodiments, the CD3-depleted NK cells are harvested from the culture 14-16 days following initiation of the NK cell culture (step (b)). Harvesting of the cells can be performed manually, by releasing attached cells (e.g. “scraping” culture vessel surfaces) or by a cell harvesting device, which is designed to efficiently wash cells out of their culture vessels and collect the cells automatically. In specific embodiments, the expanded CD3-depleted NK cell fraction is harvested from the culture vessels by a cell harvesting device (e.g. the harvesting device of the G-Rex MCS, WolfWilson, St Paul Minn.).
[0138] In some embodiments, harvesting of expanded NK cell fraction from culture removes most, or nearly all of the cells from the culture vessel. In other embodiments, harvesting can be performed in two or more steps, allowing the unharvested cells to remain in culture until harvested at a later time. In certain embodiments, the expanded CD3-depleted NK cell fraction is harvested in two steps, comprising harvesting a first portion of the expanded CD3-depleted NK cell fraction, and then harvesting a second portion of the expanded CD3-depleted NK cell fraction. Harvesting the two portions can be performed with an interval of hours, days or more between harvesting of the first and second portion. The two portions harvested can comprise approximately equal portions of the culture (e.g. equal amounts of the cultured NK cells), or one of the portions may be comprise a larger fraction of the cultured NK cells than the other). In certain embodiments, harvesting comprises harvesting a first portion of the expanded CD3-depleted NK cells about 14 days following step (b)(initiation of culturing), and harvesting a second portion of the expanded CD3-depleted NK cell fraction about 2 days later. In a specific embodiment, the first portion is harvested 14 days following initiation of the ex-vivo culture and the second portion is harvested 16 days following initiation of the ex-vivo culture.
Thus, the instant specification does not limit the definition of “harvesting” to any process that excludes “sampling” or removing a portion or all of cells intended for characterization and testing during expansion/culture.
	With regard to quantities and volumes of cells, Applicants are arguing limitations not recited in the claims. The claims do not recite or require a “larger number of cells” or exclude “small quantities and volumes of cells”.
With regard to motivation provided by Peled to arrive at the claimed step of harvesting a portion of cells that is about 50% on day 14 and the remainder of cells on day 16, the motivation provided by Peled does not have to be the same as Applicant’s motivation to arrive at the same invention. MPEP 2144 states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon,, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In the instant case, Peled provides motivation to culture/expand the NK cells to days 14 and 16 and to harvest any portion of cells periodically to test and characterize them during expansion/culture, as stated in the rejection. Applicants have not persuasively argued that harvesting NK cell portions and remaining cell portions on various days including days 14 and 16 intended for testing and characterizing the cells during culture/expansion suggested by Peled is different from harvesting cell portions and remaining cell portions on various days including days 14 and 16 intended for transplant. 


5.	Claim 10 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0011376, Peled and Frei, as applied to claims 1, 2, 4, 6, and 9 above, and further in view of US Patent Application Publication 2013/0131573, Hildebrand et al.
Peled and Frei teach a method for expanding human natural killer (NK) cells intended for transplantation comprising:
(a) ex vivo culturing a CD3-depleted human NK cell fraction of cells under conditions allowing for cell proliferation, wherein said conditions comprise providing nutrients (MEM), serum (10% human serum), IL-15, and nicotinamide in an amount between 1.0 mM to 10 mM;
(b) supplementing the NK cell fraction with fresh nutrient, serum, IL-15 and nicotinamide 8-10 days following step (a) to produce an expanded CD3-depleted NK cell fraction;
(c) harvesting a first portion of expanded CD3-depleted NK cell fraction 14 days following step (a) and harvesting a second portion the expanded CD3-depleted NK cell fraction 16 days following step (a); and
(d) washing and concentrating the first and second portions of the expanded cell fractions of (c), wherein the NK cell fraction is from an HLA-haploidentical or HLA-mismatched donor having HLA matching at intermediate resolution DNA-based  Class I typing of the A and B locus of at least 2/4 class 1 allele relative to some subjects; and wherein the NK cells comprise at least 40-90% CD56+/CD3- cells, as set forth above.
Peled and Frei do not teach the NK cell fraction has an absence of (MFI < 1000) recipient donor-specific anti-HLA antibodies.
Hildebrand et al teach that transplant blood products containing anti-HLA antibodies recognizing the recipient’s HLA poses a risk to recipients and may lead to transfusion related acute lung injury. Hildebrand et al teach a device and method for removing donor anti-HLA antibodies from biological samples for transplant (Figure 49; [8-9]; [114-115]; claims 1-23).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to deplete the NK cell fraction of anti-HLA-antibodies for transplantation. One would have been motivated to and have a reasonable expectation of success to given the recognized need and methods taught by Hildebrand et al to remove anti-HLA antibodies from transplant products to reduce the risk of anti-HLA antibodies recognizing the recipient HLA and incurring transfusion related injuries. 


6.	Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0011376, Peled and Frei, as applied to claims 1, 2, 4, 6, and 9 above, and further in view of Brecher et al (Clinical Microbiology Reviews, 2005, 18:195-204).
Peled and Frei teach a method for expanding human natural killer (NK) cells intended for transplantation comprising:
(a) ex vivo culturing a CD3-depleted human NK cell fraction of cells under conditions allowing for cell proliferation, wherein said conditions comprise providing nutrients (MEM), serum (10% human serum), IL-15, and nicotinamide in an amount between 1.0 mM to 10 mM;
(b) supplementing the NK cell fraction with fresh nutrient, serum, IL-15 and nicotinamide 8-10 days following step (a) to produce an expanded CD3-depleted NK cell fraction;
(c) harvesting a first portion of expanded CD3-depleted NK cell fraction 14 days following step (a) and harvesting a second portion the expanded CD3-depleted NK cell fraction 16 days following step (a); and
(d) washing and concentrating the first and second portions of the expanded cell fractions of ©, wherein the NK cell fraction is from an HLA-haploidentical or HLA-mismatched donor having HLA matching at intermediate resolution DNA-based Class I typing of the A and B locus of at least 2/4 class 1 allele relative to some subjects; and wherein the NK cells comprise at least 40-90% CD56+/CD3- cells, as set forth above.
Peled and Frei further teach the importance of expanding a viable population of NK cells for transplant and methods of measuring variability ([113]; [127]; [137]). Peled and Frei teach the cytokines promote optimal viability, proliferation and/or survival of NK cells ([127]).
It is noted that claim 14 recites in parts (c) and (d) that “upon infusion” there are fewer than 5X105 CD3+ cells/kg mass of patient and no more than 5 EU endotoxin/Kg mass of patient, however, given there are no steps of infusion required, these characteristics are not required to be present before said time of infusion, whenever that time occurs.
Peled and Frei do not teach the first and second NK cell portions are characterized by at least 70% viability and no Gram-positive micro-organisms.
Brecher et al teach the known danger of Gram-positive contamination in blood transplant products to recipients, methods of preventing Gram-positive contamination, and methods for screening for Gram-positive contamination to eliminate or reduce contamination (Tables 1 and 2; p. 197-202).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have at least 70% viability of NK cells in the portions. One would have been motivated to and have a reasonable expectation of success to given Peled and Frei explicitly teach and suggest the importance of expanding a viable NK cell fraction and methods for testing viability of the cells for transplant.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to produce NK cell portions for transplant having no Gram-positive microorganisms. One would have been motivated to and have a reasonable expectation of success to given Brecher et al teach the known dangers of Gram-positive bacterial contamination of blood transplant products, and motivation and methods to test for, reduce and prevent Gram-positive bacterial contamination.


Response to Arguments
7.	Applicants argue that Hildebrand and Brecher fail to cure the deficiencies of Peled as argued above. 

8.	The arguments have been considered but are not persuasive because Peled does not have the deficiencies argued by Applicants for the reasons stated above in section 4.

9.	All other objections recited in the Office Action mailed May 9, 2022 are hereby withdrawn in view of amendments.


10.	Conclusion: No claim is allowed.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642